United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-3017
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                      Shawn Schuckman, also known as Bird

                       lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: July 14, 2021
                                Filed: July 19, 2021
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Shawn Schuckman received a 240-month prison sentence after he pleaded
guilty to possession with intent to distribute a controlled substance. See 21 U.S.C.
§ 841(a)(1), (b)(1)(B)(viii). Schuckman’s counsel requests permission to withdraw
and, in an Anders brief, challenges the district court’s 1 drug-quantity calculation and
the substantive reasonableness of the sentence. See Anders v. California, 386 U.S.
738 (1967). We affirm.

       We conclude that the district court did not clearly err when it found that
Schuckman had distributed approximately 120 pounds of methamphetamine over a
two-and-a-half-month period. See United States v. Yellow Horse, 774 F.3d 493, 496
(8th Cir. 2014) (reviewing drug-quantity findings for clear error). His statements to
law enforcement and other evidence in the case, including the considerable amounts
of drugs and money kept in his hotel room, support the court’s finding. See United
States v. Ortiz-Martinez, 1 F.3d 662, 675 (8th Cir. 1992) (stating that a drug-quantity
finding was not clearly erroneous when corroborating evidence supported it).

       Schuckman’s sentence is also substantively reasonable. See United States v.
McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (recognizing that “it is nearly
inconceivable that” once a district court has varied downward, it “abuse[s] its
discretion in not varying downward [even] further” (quotation marks omitted)). The
record establishes that the district court sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________



      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-